PER CURIAM:
The facts of the case giving rise to this appeal are set forth in the reported opinion of the district court. Sherwood v. Pearl River Valley Water Supply District, S.D.Miss.1969, 301 F.Supp. 61. In their contentions before this Court, as in the district court, both parties rely upon Scott v. United States, 5th Cir. 1951, 190 F.2d 134. This Court is of the opinion, as was the district court, that the Scott decision supports the appellee’s contentions rather than those of the appellant. All of the questions in this controversy have been, or should have been, fully litigated in prior actions.
The judgment of the district court is affirmed.